OAO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                       NORTHERN                                  District of                                                 CALIFORNIA


               FRANCISCA MORALEZ                                              CONSENT ORDER GRANTING
                                               Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                             V.
        BEVERAGES & MORE, INC., et al.                                        CASE NUMBER:                            4:17-cv-05132-HSG
                                             Defendant (s),

           Notice is hereby given that, subject to approval by the court,               Plaintiff, Francisca Moralez                                   substitutes
                                                                                                                      (Party (s) Name)

Zachary M. Best (Moore Law Firm, P.C.)                                        , State Bar No.                 166035                        as counsel of record in
                            (Name of New Attorney)

place of       Zachary M. Best (Mission Law Firm, A.P.C.)                                                                                                            .
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  Moore Law Firm, P.C.

           Address:                    332 North Second Street, San Jose, CA 95112

           Telephone:                  (408) 298-2000                                  Facsimile (408) 298-6046
           E-Mail (Optional):          service@mission.legal


I consent to the above substitution.
Date:                             11/21/18                                         Francisca Moralez
                                                                                   Francisca Moralez (Nov 21, 2018)
                                                                                                                           (Signature of Party (s))

I consent to being substituted.
Date:                       11/21/2018                                                    /s/ Zachary M. Best
                                                                                                                  (Signature of Former Attorney (s))

I consent to the above substitution.
Date:                       11/21/2018                                                   /s/ Zachary M. Best
                                                                                                                        (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:                      11/26/2018
                                                                                                                                   Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
